TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00489-CR





Ex parte Santiago Morales, Jr.






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-04-208, HONORABLE GARY L. STEEL, JUDGE PRESIDING




C O N C U R R I N G   O P I N I O N


                        Because I cannot join in the breadth of the majority opinion, I concur in the judgment
only.
 
 
                                                                                                                                                            
Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Filed: July 21, 2006